
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 105
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2012
			Mr. Ribble (for
			 himself and Mr. Rigell) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States limiting the number of times Senators and Representatives
		  may be elected.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person shall be elected as a
				Representative more than six times. An election to any part of a term for which
				some other person was elected shall not count in determining the number of
				times a person is elected unless the person serves more than one year as a
				Representative pursuant to that election.
					2.No person shall be elected or appointed as
				a Senator more than twice. An election or appointment to any part of a term for
				which some other person was elected shall not count in determining the number
				of times a person is elected or appointed unless the person serves more than
				three years as a Senator pursuant to that election or appointment.
					3.Only elections or appointments which occur
				after the date of ratification of this article shall count in determining the
				number of times a person is elected or appointed.
					4.Any reelection or reappointment of a
				Senator to the office of Senator shall not count in determining the number of
				times a person is elected or appointed if the person was a Senator on the date
				of ratification of this article and has been elected as a Senator every term
				since the date of ratification of this article. Any reelection of a
				Representative to the office of Representative shall not count in determining
				the number of times a person is elected or appointed if the person was a
				Representative on the date of ratification of this article and has been elected
				as a Representative every term since the date of ratification of this
				article.
					.
		
